

117 S1984 IS: Smart Intersections Act of 2021
U.S. Senate
2021-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1984IN THE SENATE OF THE UNITED STATESJune 9, 2021Mr. Romney (for himself, Mr. Schatz, Mr. Peters, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Secretary of Transportation to establish a grant program to improve the functioning of traffic signals through the implementation of innovative technology, and for other purposes.1.Short titleThis Act may be cited as the Smart Intersections Act of 2021.2.Smart Technology Traffic Signals Grant Program(a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a grant program, to be known as the Smart Technology Traffic Signals Grant Program, under which the Secretary shall make grants to eligible entities to improve the functioning of traffic signals in a manner that—(1)reduces traffic congestion;(2)improves the safety and effectiveness of roadways;(3)reduces fuel costs for drivers;(4)reduces air pollution; and(5)improves emergency response.(b)ApplicationsTo be eligible to receive a grant under the program, an eligible entity shall submit to the Secretary an application at such time, in such form, and containing such information as the Secretary may require. (c)Use of grant fundsAn eligible entity that receives a grant under the program shall use the grant—(1)to improve active management of traffic signals, including through the use of automated traffic signal performance measures; (2)to implement strategies, activities, and projects that support active management of traffic signal operations, including through—(A)optimization of corridor timing;(B)improved vehicle, pedestrian, and bicycle detection at traffic signals; and(C)the use of connected vehicle technologies;(3)to replace outdated traffic signals, as needed; and(4)in the case of an eligible entity that is a local government entity serving a population of less than 500,000, to pay the costs of temporary staffing hours dedicated to updating traffic signal technology.(d)Timing of expendituresAn eligible entity that receives a grant under the program shall fully expend the grant funds by the date that is 3 years after the date on which grant funds are first made available to the eligible entity.(e)Federal share(1)In generalThe Federal share of the costs of a project assisted with a grant under the program may not exceed 80 percent.(2)In-kind contributionsThe non-Federal share of the costs of a project assisted with a grant under the program may be derived in whole or in part from in-kind contributions.(f)ProhibitionA grant awarded under the program may not be used to purchase, operate, or maintain an automated traffic enforcement system.(g)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out the program. (h)DefinitionsIn this section:(1)Automated traffic enforcement systemThe term automated traffic enforcement system means any device that captures an image of, or information from, a vehicle for the purposes of traffic law enforcement. (2)Eligible entityThe term eligible entity means a State, local, or Tribal government entity.(3)ProgramThe term program means the Smart Technology Traffic Signals Grant Program established under subsection (a).(4)SecretaryThe term Secretary means the Secretary of Transportation. 3.GAO studyNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall carry out, and submit to Congress a report describing the results of, a study on the potential for reducing greenhouse gas emissions by improving the efficiency of traffic systems.